Case 1:19-cr-10335-DJC Document 100-2 Filed 07/22/20 Page 1 of 3




                     EXHIBIT 2
           Case 1:19-cr-10335-DJC Document 100-2 Filed 07/22/20 Page 2 of 3


From:             Marlenny Ramdehal
To:               Tan Kabra
Cc:               Berthiaume, Mark A. (Shld-Bos-LT); Bunnell, Angela C. (Assoc-BOS-LT); Insogna, Nicholas A. (Shld-Bos-LT);
                  Looney, Christopher (USAMA)
Subject:          RE: Letter 2 of 3
Date:             Wednesday, June 24, 2020 11:40:56 AM


*EXTERNAL TO GT*

Morning Tan,

Please provide all three letters you speak of, in order for us to make an informed decision.

Thanks

Marlenny Ramdehal
Senior U.S. Probation Officer
District of Massachusetts
1 Courthouseway, Suite 1200
Boston, MA 02110
  REDACTED


CONFIDENTIALITY NOTE: The information contained in this email and any attachment to it is covered by
the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is legally privileged. It is
intended for the sole use of the intended recipient(s). If the reader of this message is not the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is
strictly prohibited. If you have received this transmission in error, please immediately reply to the sender
that you have received this communication in error and then delete it. Thank you.


From: Tan Kabra REDACTED
Sent: Wednesday, June 24, 2020 7:53 AM
To: Marlenny Ramdehal <Marlenny_Ramdehal@map.uscourts.gov>
Cc: Berthiaumem <berthiaumem@gtlaw.com>; Bunnella <bunnella@gtlaw.com>;
insognan@gtlaw.com
Subject: Letter 2 of 3

Hi Marlenny,

Attached is letter 2 of 3. Kristin is also mailing you a physical copy.

On Jun 23, 2020, 9:25 PM -0400, Tan Kabra                  REDACTED , wrote:

  Hi Marlenny,

  Attached is letter 1 of 3 that are coming your way regarding the ankle monitor. The other
  two should be with you by tomorrow (from what the doctors are telling me).

  --
      Case 1:19-cr-10335-DJC Document 100-2 Filed 07/22/20 Page 3 of 3


Thanks,

Tan
